Citation Nr: 1633074	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1962 to February 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and an attempted appeal of a November 2014 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was previously before the Board in September 2014 when, in part, it was remanded for additional development.  


FINDINGS OF FACT

1.  By a September 2014 decision, the Board granted an initial increased rating of 70 percent, but no higher, for PTSD.  

2.  Effective November 8, 2011, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  As the benefits sought on appeal have already been decided by the Board, there remains no justiciable case or controversy as to the increased rating for PTSD issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. § 20.101 (2015).  

2.  Effective November 8, 2011, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating PTSD

In September 2014, the Board granted an initial 70 percent rating, but no higher, for PTSD throughout the entire period on appeal.  The increased 70 percent rating was subsequently effectuated by a November 2014 rating decision, which stated: "[Board] decision of September 2, 2014, granted entitlement to an initial 70 percent rating for PTSD effective May 14, 2010.... This decision represents a [Board] grant that is considered to be a full and final determination of this issue on appeal."  

In March 2015, VA received a VA Form 21-0958, Notice of Disagreement, from the Veteran, with an attached letter, in which he stated he disagreed with the evaluation assigned for PTSD by the November 2014 rating decision.  The Veteran did not appeal the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

Generally, all questions in a matter subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Final decisions on such appeals shall be made by the Board.  Id.  All Board decisions will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100(a).  Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in § 20.1100(b)), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100(a).  

In addition, a notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]."  38 C.F.R. § 20.201.  While the appellant filed a "Notice of Disagreement" as to the November 2014 rating decision, that decision was simply implementing the final Board decision.  The appellant cannot challenge the merits of the Board's September 2014 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  

In this case, in September 2014, the Board issued a final decision on the issue of entitlement to an initial increased rating for PTSD for the entire period on appeal.  That decision became final on the date it was mailed.  38 C.F.R. § 20.1100(a).  While the AOJ implemented the Board's grant of an initial increased rating throughout the appeal period in a November 2014 rating decision, the issue was already final and not subject to review by the AOJ.  As such, the March 2015 VA Form 21-0958 does not constitute a notice of disagreement for the purposes of vesting jurisdiction with the Board.  Thus, the Board does not have jurisdiction over the increased rating claim for PTSD, and the claim is dismissed.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Effective from May 14, 2010, service connection is in effect for PTSD, rated 70 percent disabling.  Effective from November 8, 2011, service connection is in effect for PTSD, dermatitis/eczema, thoracolumbar spine disability, and radiculopathy of the right sciatic nerve (secondary to service-connected thoracolumbar spine disability), for a combined schedular rating of 80 percent.  Consequently, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) effective from both May 14, 2010, and from November 8, 2011.  The Veteran contends that he is entitled to a TDIU rating throughout the appeal period (i.e., May 14, 2010).  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he was last gainfully employed in 2007 as a longshoreman for approximately 17 years.  See November 2010 VA Form 21-8940.  His work experience also includes selling insurance (for approximately one year), a contractor (for approximately six months), and part-time at a community college teaching mechanics of vehicle inspection certification.  See January 2016 VA Social and Industrial Survey report.  The evidence shows that his educational background includes approximately two years of college.  See November 2010 VA Form 21-8940.  

The pertinent evidence of record includes a June 2010 private medical report by Dr. E.H. indicating the Veteran's recent memory was severely impaired, and an opinion that the Veteran was moderately compromised in his ability to sustain work relationships.  On October 2010 VA psychiatric examination, it was opined that the severity of the Veteran's psychiatric symptoms was moderate, including mild memory impairment.  It was opined that the Veteran's depression and difficulties dealing with people would make it hard for him to work with others, but that the "best descript of the claimant's current psychiatric impairment is psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity."  On January 2013 VA back examination, it was opined that the Veteran would be unable to do physical work due to being unable to bend or lift, and he is unsteady on his feet, due to his thoracolumbar spine disability.  It was opined he would be able to do sedentary work.  And on August 2013 VA psychiatric examination, it was opined that the Veteran's psychiatric symptoms worsened once he retired, and that he presently experiences difficulty with relationships and motivation, and his level of impairment is severe in social and occupational functioning.  

The evidence of record also includes a May 2015 VA skin examination wherein it was opined that the Veteran may be limited in the type of work he could perform when he has an exacerbation of his skin condition due to blisters that drain, itching and pain at the sits of his breakouts on his hands and feet, and that he would be unable to perform manual labor.  On May 2015 VA back examination, it was found that the Veteran's thoracolumbar spine disability affects his ability to stand or walk for prolonged periods of time, and that he would be limited in performing work that involves manual labor, lifting, carrying, kneeling, climbing stairs, and climbing into small confined spaces.  

On January 2016 Social and Industrial Survey, it was noted that the Veteran was able to work as a longshoreman because of its flexibility and not being penalized if he did not go to work due to protection as a union employee.  It was further indicated that the Veteran stopped working as a longshoreman because it was physically dangerous and it required workers to be alert and attentive, and when he noticed he was having difficulty remaining attentive, he retired.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment effective from November 8, 2011.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has been almost entirely as a longshoreman, requiring significant physical activity.  In addition, the May 2015 VA skin and back examiner opined that the Veteran would be limited in his ability to perform manual labor due to his service-connected dermatitis/eczema, thoracolumbar spine, and associated radiculopathy of the right sciatic nerve.  Moreover, the January 2016 VA Social and Industrial Survey examiner indicated that the Veteran ceased working as a longshoreman once his psychiatric symptoms worsened to a severe enough degree such that he could no longer remain attentive enough to protect himself from the inherent dangers of his employment.  While the VA examiners have indicated and opined that the Veteran could work in sedentary employment, there is no evidence of work experience in sedentary employment.  Even considering the Veteran's education, and the likely ability to obtain gainful sedentary employment, the Board finds significant that the VA psychiatric examiners have consistently opined that his psychiatric symptoms would make it hard for him to work with others, and the May 2015 VA back examiner opined that the Veteran "may" be able to perform administrative work, but also indicated that extended sitting exacerbates the Veteran's thoracolumbar spine disability.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, both physical and mental, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from November 8, 2011.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  

To the extent the Veteran may be seeking entitlement to TDIU prior to November 8, 2011, the Board finds that the preponderance of the evidence does not support such a finding.  Prior to November 8, 2011, the Veteran had only established service connection for PTSD, effective May 14, 2010.  While the Board concedes that the Veteran's PTSD has a significant effect on his functional impairment on employability, the evidence does not show that the Veteran's PTSD alone is of such severity as to render the Veteran unable to secure or follow a substantially gainful occupation.  

In this regard, the Board notes that the June 2010 private medical report by Dr. E.H. indicated the Veteran's recent memory was severely impaired, and an opinion that the Veteran was moderately compromised in his ability to sustain work relationships; no opinion was provided as to the occupational functional impairment caused by the Veteran's PTSD.  On October 2010 VA examination, it was found that the Veteran's current psychiatric impairment was best described as occupational and social impairment with reduced reliability and productivity.  On August 2013 VA examination, the examiner opined that the Veteran's level of impairment in social and occupational functioning was severe, and moderate in personal functioning.  Even with consideration of global assessment of functioning (GAF) scores assigned during the appeal which ranged in the 40s, reflecting some impairment in reality testing or communication or major impairment in several areas, or serious symptoms or serious impairment in occupational functioning, the evidence does not reflect that the Veteran's PTSD alone renders the Veteran unable to secure or follow a substantially gainful occupation, and indeed, there is no evidence or medical opinions to support such a conclusion, particularly prior to November 8, 2011.  The Board finds significant that on October 2010 VA examination the Veteran reported he was "no longer able to handle the physical and emotional demands of the job", even if as the October 2010 examiner said, the Veteran' s unemployment was primarily (but not entirely) due to the effects of his mental condition.  Because the evidence supports that the Veteran is unable to secure or follow a substantially gainful occupation due to his mental and physical disabilities, and the earliest date for which the Veteran established service connection for both mental and physical disabilities was November 8, 2011, the Board finds an effective date of November 8, 2011, and no earlier, is warranted for a grant of TDIU.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  


ORDER

The appeal for an increased rating for PTSD is dismissed.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from November 8, 2011.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


